DETAILED ACTION
	This is a non-final Office Action on the merits for application 17/272,558. Receipt of the Response to the Election/Restriction filed on 07/15/2022 is acknowledged.
Claims 1-38 are pending.
Claims 2-10, 12-14, 17, 18, 21-26, and 30-34 are withdrawn from consideration.
Claims 1, 11, 15, 16, 19, 20, 27-29, and 35-38 are examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group V, figures 11a-12c in the reply filed on 07/15/2022 is acknowledged. The Examiner noted claims which appeared to define the structure of the elected embodiment; however, Applicant did not amend such claims so that the claims do not depend from claims that define structure to non-elected embodiments. Since claims 4, 6-8, 12 and 13 all depend from non-elected claim 2, such claims are thus withdrawn from consideration. Claims 14, 17, 18, 21-26 and 30-34 are also withdrawn from consideration for defining structures of the other, non-elected embodiments. Furthermore, claim 32 is not covered by the elected embodiment, as Applicant argues, since such a claim instead defines the embodiment of figures 14a-b.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11, 19, 20, and 27-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 defines “the first end portion,” which lacks antecedent basis and renders the claimed invention indefinite since one of ordinary skill in the art would not know what end portion is being referred back to. For examining purposes and in light of the specification and drawings, the first end portion of the post is considered opposite to the second end portion of the post.
Claim 19 defines “its throughbore,” which renders the claimed invention indefinite since both the baseplate and neck portion have been defined with such a throughbore and one of ordinary skill in the art would not know what throughbore is being referred back to. For examining purposes and in light of the specification and drawings, “its throughbore” is considered to refer back to the throughbore of the neck portion. Furthermore, claim 20 is rendered indefinite for its dependency upon claim 19.
Claim 27 defines “said blind bore,” which lacks antecedent basis and renders the claimed invention indefinite since one of ordinary skill in the art would not know what bore is being referred back to. For examining purposes and in light of the specification and drawings, the throughbore of the post is considered to comprise of a blind bore.
Claim 28 defines “said means for fastening,” which lacks antecedent basis and renders the claimed invention indefinite since such a means for fastening has not been previously defined and one of ordinary skill in the art would not know what means is being referred back to. For examining purposes and in light of the specification and drawings, “said means for fastening” is considered to refer to the means for anchoring as defined in claim 1.
Claim 29 defines “the support structure,” which lacks antecedent basis and renders the claimed invention indefinite since such a support structure has not been previously defined and one of ordinary skill in the art would not know what support structure is being referred back to. For examining purposes and in light of the specification and drawings, the anchor baseplate is considered to be configured to be attached to a support structure, similar to the concrete as previously defined, where such a support structure is not positively defined.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Thus, the limitations “means for anchoring” in claim 1 are considered to invoke 35 U.S.C. 112(f) for defining the function of “anchoring” without reciting sufficient structure for performing such a function. A look through the present specification would suggest such a limitation is to cover threaded features, L-shaped or J-shaped projections or other projections configured to be embedded within concrete to help prevent removal from the concrete when it is hardened.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 15, 16, 19, 20, and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Klemic (U.S. Patent 4,872,298).
Regarding claim 1, Klemic discloses a combined anchor and fastening assembly for anchoring an object to a concrete structure, comprising:
an anchor baseplate (#11) having a top surface (the right vertical surface of figure 2) and a bottom surface (the left vertical surface of figure 2) and at least one throughbore (the throughbore which element #5 extends through) extending from said top surface to said bottom surface thereof (see figures 1 and 3) and, an elongated post (#5) coupled to said anchor baseplate having a first end (the right end of figure 2) and a second end (the left end of figure 2), and an at least partially threaded, cylindrical internal bore (#19) for receipt therein of a mechanical fastener (see figures 2 and 3 where a threaded fastener is configured to thread to the bore #19), said inner bore extending from said first end of said post to at least towards said second end thereof (see figure 3) and being in alignment and registry with said anchor baseplate throughbore (see figures 1 and 2) and wherein said post has a second end portion (the left half portion to the left of flange #11 of figure 2) depending from said bottom surface of said anchor baseplate (see figure 2), with said bottom surface of said anchor baseplate being configured to allow at least a portion of the concrete structure to abut and lie generally flush thereagainst except for the area of said bottom surface thereof which is covered by said post (see figure 3, where a concrete structure is configured to be laid against the bottom, left surface of the baseplate #11, where such features are not positively defined); and 
means for anchoring said anchor baseplate to a concrete structure (the means for anchoring can be considered elements #21 or element #3, which are configured to anchor such a baseplate within concrete).
Regarding claim 11, Klemic discloses said post has the first end portion extending above said top surface of said anchor baseplate (see figure 2, where the first end portion is considered the right half of the post #5).
Regarding claim 15, Klemic discloses said anchor baseplate comprises a flange (#11; see figure 1).
Regarding claim 16, Klemic discloses said flange is a generally circular, planar flange (see figure 1).
Regarding claim 19, Klemic discloses said post additionally includes an elongated tubular neck portion (the right half portion of the post #5 of figure 2 is considered the neck portion) having a through bore (see figure 3 at #19) with an open top end and open bottom end (see figure 3), and wherein said bottom open end thereof is affixed to said top surface of said baseplate with its throughbore in axial alignment and registry with said throughbore of said baseplate (see figure 3).
Regarding claim 20, Klemic discloses said throughbore of said neck portion is at least partially threaded (see figure 3 at #19).
Regarding claim 29, Klemic discloses additionally including means for fastening said anchor baseplate to the support structure with said bottom surface thereof lying generally flush against at least a portion of the support structure except for the area of said bottom surface covered by said post (the holes #13 can be considered the means used to fasten the baseplate to a support structure #23 as defined).

Claim(s) 1, 11, 15, 16, 19, 20, 28, 29, and 35-38 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Drummond et al. (U.S. Publication 2018/0371743).
Regarding claim 1, Drummond et al. disclose a combined anchor and fastening assembly for anchoring an object to a concrete structure, comprising:
an anchor baseplate (#32) having a top surface (the top surface of figure 12) and a bottom surface (the bottom surface of figure 12) and at least one throughbore (the central throughbore of the figure) extending from said top surface to said bottom surface thereof (see figure 12) and, an elongated post (#27) coupled to said anchor baseplate having a first end (the top end above flange #28 of figure 10) and a second end (the bottom end below flange #28 of figure 10), and an at least partially threaded, cylindrical internal bore (#30) for receipt therein of a mechanical fastener (a threaded fastener is configured to thread to the bore #30), said inner bore extending from said first end of said post to at least towards said second end thereof (see figure 10) and being in alignment and registry with said anchor baseplate throughbore (see figures 10 and 12) and wherein said post has a second end portion (the bottom half portion of the post below flange #28 of figure 10) depending from said bottom surface of said anchor baseplate (see figure 12), with said bottom surface of said anchor baseplate being configured to allow at least a portion of the concrete structure to abut and lie generally flush thereagainst except for the area of said bottom surface thereof which is covered by said post (see figure 12); and 
means for anchoring said anchor baseplate to a concrete structure (the means for anchoring can be considered element #36).
Regarding claim 11, Drummond et al. disclose said post has the first end portion extending above said top surface of said anchor baseplate (see figure 12).
Regarding claim 15, Drummond et al. disclose said anchor baseplate comprises a flange (#32; see figure 12). Alternatively, element #1 can be considered the anchor baseplate as defined, where such a baseplate is configured to directly contact a concrete structure at a bottom surface thereof and still meet the limitations of claim 1, where such a positioning is not positively defined.
Regarding claim 16, Drummond et al. disclose said flange is a generally circular, planar flange (using the interpretation of element #1 as being the baseplate, such a baseplate is depicted as being circular in shape).
Regarding claim 19, Drummond et al. disclose said post additionally includes an elongated tubular neck portion (the top portion above the flange #28 of figure 10 is considered the neck portion) having a through bore (see figure 10 at #30) with an open top end and open bottom end (see figure 10), and wherein said bottom open end thereof is affixed to said top surface of said baseplate with its throughbore in axial alignment and registry with said throughbore of said baseplate (see figure 12).
Regarding claim 20, Drummond et al. disclose said throughbore of said neck portion is at least partially threaded (see figure 10 at #30).
Regarding claim 28, Drummond et al. disclose said means for fastening is a threaded bolt (#36) having a straight edge (the bottom straight horizontal edge of the threaded bolt of figure 12).
Regarding claim 29, Drummond et al. disclose additionally including means for fastening said anchor baseplate to the support structure with said bottom surface thereof lying generally flush against at least a portion of the support structure except for the area of said bottom surface covered by said post (the support structure can be considered element #35, where element #1 and threaded fastener attached to threaded bore #30, see paragraph 35, attach such a baseplate #32 to the support structure and concrete as defined).
Regarding claim 35, Drummond et al. disclose a method for anchoring an object to a concrete structure utilizing a combined anchor and fastening assembly of the type having an anchor baseplate (#32) having a top surface (the top surface of figure 12) and a bottom surface (the bottom surface of figure 12) and at least one throughbore (the central throughbore of the figure) extending from said top surface to said bottom surface thereof (see figure 12) and an elongated post (#27) coupled to said anchor baseplate having a first end (the top end above flange #28 of figure 10) and a second end (the bottom end below flange #28 of figure 10), and an at least partially threaded, cylindrical internal bore (#30) for receipt therein of a mechanical fastener (a threaded fastener is configured to thread to the bore #30), said inner bore extending from said first end of said post to at least towards said second end thereof (see figure 10) and being in alignment and registry with said anchor baseplate throughbore (see figures 10 and 12) and wherein said post has a second end portion (the bottom half portion of the post below flange #28 of figure 10) depending from said bottom surface of said anchor baseplate (see figure 12), with said bottom surface of said anchor baseplate being configured to allow at least a portion of the concrete structure to abut and lie generally flush thereagainst except for the area of said bottom surface thereof which is covered by said post (see figure 12); and means for anchoring said anchor baseplate to a concrete structure (the means for anchoring can be considered element #36), comprising the steps of:
placing said anchor and fastening assembly in concrete such that said anchor baseplate is adjacent a top surface of said concrete (see figure 12); and
anchoring said assembly in said concrete (see figure 12).
Regarding claim 36, Drummond et al. disclose said step (a) is performed before said concrete is cured (see paragraphs 4 and 7).
Regarding claim 37, Drummond et al. disclose said step (b) is performed by inserting at least a portion of post into said concrete before said concrete is cured (See figure 12 and paragraphs 4 and 7, where the system is to be embedded within the concrete before the concrete is cured. Alternatively, element #36 can be considered a portion of the post, where the horizontal portion of the element #36 can be considered the means as defined).
Regarding claim 38, Drummond et al. disclose said step (b) is performed by providing a post with a lower portion depending from said anchor baseplate having a generally L-shaped configuration (see figure 12).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 27 is rejected under 35 U.S.C. 103 as being unpatentable over Drummond et al. in view of Ramseyer (U.S. Patent 4,306,397).
Regarding claim 27, Drummond et al. disclose additionally means, such as a threaded bolt as taught in paragraph 35, can be used to fasten an object to the anchor baseplate via the throughbore. However, Drummond et al. disclose a through bore and not a blind bore as defined. It is highly well known in the art, as evidenced by Ramseyer, that posts can instead be constructed with two blind bores at either end instead of using a throughbore to strengthen the post in the center thereof. Therefore, it would have been obvious to have used a blind bore instead of a throughbore within the post of Drummond et al., as taught in Ramseyer, in order to strengthen the post in the center area thereof during use. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE V ADAMOS whose telephone number is (571)270-1166. The examiner can normally be reached Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian D Mattei can be reached on (571) 270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THEODORE V ADAMOS/Primary Examiner, Art Unit 3635